Citation Nr: 0635015	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating for individual unemployability 
(TDIU) from July 3, 2001 to June 1, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

The Board notes that the veteran, on his August 2004 Form 9, 
appears to raise a claim of an earlier effective date for his 
100 percent post-traumatic stress disorder rating.  This 
matter is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran had a combined rating of 50 percent from July 
3, 2001 to June 1, 2002.  

2.  Prior to June 2, 2002, the veteran's service-connected 
disabilities did not preclude the veteran from engaging in 
substantially gainful employment.  


CONCLUSION OF LAW

The veteran does not meet the criteria for TDIU from July 3, 
2001 to June 1, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.340; 4.7, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for TDIU on July 3, 2001.  Although 
no independent notice was provided for this claim, the 
veteran was informed of the TDIU entitlement standards in the 
June 2003 rating decision.  The August 2004 Statement of the 
Case then provided the veteran with notice as to the VA's 
general duty to notify and assist and ratings for 
unemployability.  The veteran then had over two years to 
submit any additional evidence, which he declined to do.  In 
fact, the veteran testified at his September 2006 Travel 
Board hearing that he understood the TDIU requirements and he 
understood how a TDIU effective date was chosen.  
Additionally, he testified that he had no additional evidence 
to submit.  Based on the veteran's testimony, the rating 
decision's provision of notice, and the Statement of the 
Case's provision of notice, the Board finds that no prejudice 
resulted from the RO's failure to issue independent notice.  
Consequently the provisions of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), are satisfied.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing a Travel Board hearing.  

Entitlement to TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Prior to June 2, 2002, the veteran was rated at 50 
percent for post-traumatic stress disorder (PTSD) and had 
noncompensable ratings for malaria, a right ankle scar, and 
residuals of a shell fragment wound, for a combined rating of 
50 percent.  Because the veteran's ratings do not total 70 
percent or more, TDIU is only available if the extraschedular 
requirements are met.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

While the service-connected disabilities cause some economic 
inadaptability, this is taken into account in the evaluation 
assigned and there is no showing of total individual 
unemployability due to these disabilities.  The veteran has 
submitted a February 2002 physician's statement asserting 
that the veteran is totally unemployable due to PTSD.  The 
statement does not explain the rationale for this opinion, 
however, nor does it list any of the symptoms precluding the 
veteran for employment.  

The veteran's June 2001 VA examination record reports the 
veteran's history of holding seven jobs since his separation 
from the military in 1969, and leaving his most recent job in 
1999 due to a back injury.  He reported that he then felt 
physically able to work, but was experiencing "extreme 
difficultly in re-initiating employment."  The examiner 
assessed the veteran with "moderate PTSD" and noted that 
the veteran had a serious impairment in occupational 
functioning, including difficulties re-initiating employment, 
but did not find that the veteran's condition was so 
significant as to preclude employment.  

Subsequent VA examination reports in June 2002 reflect a 
worsening of symptoms.  The veteran was noted to have a 
"major impairment in several areas such as work," and the 
examiner specifically found that "it is unlikely that the 
veteran will be able to maintain gainful employment as a 
result of severe PTSD and depressive symptoms."  

The evidence of record does not warrant an extraschedular 
rating.  The 50 percent rating for PTSD assigned to the 
veteran between July 3, 2001, and June 1, 2002, includes 
consideration of the veteran's difficulty in acquiring 
employment.  There is no evidence that the veteran was unable 
to work during that period, however, and the sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough to warrant an extraschedular rating.  The 
evidence of record does not include evidence that would take 
the veteran's case outside the norm for the time in question.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an effective date for TDIU 
earlier than June 2, 2002 is not warranted.


ORDER

Entitlement to a total rating for individual unemployability 
(TDIU) from July 3, 2001 to June 1, 2002 is denied.  





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


